No appellant's brief is in the record. Appellant was tried and convicted for the offense of robbery. Under the law it is the duty of the jury to ascertain and fix the punishment upon conviction in a case of this character. The punishment was fixed by the jury at 10 years' imprisonment in the penitentiary, and judgment was pronounced and entered accordingly. As we gather from a careful study of this record, the refusal by the court to give the general affirmative charge requested by defendant in writing, and also the action of the court in overruling the motion for a new trial, are relied upon for a reversal. The evidence in this case clearly presented a jury question; the court was without authority, therefore, to direct a verdict for defendant; and the refusal of the affirmative charge was without error. We have carefully examined the motion for a new trial and all incidents in connection therewith, as shown by this record. We are of the opinion that the court's action in overruling said motion was correct. Under the showing made it was manifestly insufficient to justify the court in setting aside the verdict of the jury. There being no error, the judgment appealed from will stand affirmed.
Affirmed.